DETAILED ACTION
Information Disclosure Statement
1.	The information disclosure statement filed 4/27/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  The applicant did not provide English-language explanations of relevance for JP S48-83247 or JP S63-03673.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “at least one of the plurality of vanes defining a leading edge that extends past the first disc along the axial direction” (Lines 8-10).  The first disc includes both a first braking plate and an outer inlet lip.  Although the vanes extend past the first braking plate in the axial direction, they do not extend past the outer inlet lip as claimed.  The original disclosure does not support vanes that extend past the first disc along the axial direction.
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least one of the plurality of vanes defining a leading edge that extends past the first disc along the axial direction” (Lines 8-10).  The first disc includes both a first braking plate and an outer inlet lip.  Although the vanes extend past the first braking plate in the axial direction, they do not extend past the outer inlet lip as claimed.  It is unclear if the applicant intends to claim that the vanes extend past the first braking plate portion of the first disc or the entirety of the first disc.  If it is the former, the 
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claim(s) 1-2, 4, 6, 7, 9, 10, 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daimler-Benz (GB 1276609).
As per claim 1, Daimler-Benz discloses an additively manufactured brake rotor (Title) defining an axial direction, a radial direction, and a circumferential direction, the brake rotor comprising: 
a first disc (1) defining a first braking plate (1) and an outer inlet lip (Fig. 2); 
a second disc (3) defining a second braking plate (3) and an inner inlet lip (Fig. 2), the second disc being spaced apart from the first disc to define an airgap (4); 
an internal structure (5) extending between the first braking plate and the second braking plate to define a plurality of internal passages (4); and 


    PNG
    media_image1.png
    618
    558
    media_image1.png
    Greyscale

As per claim 2, Daimler-Benz discloses the additively manufactured brake rotor of claim 1, wherein the internal structure comprises septums (5) extending along the 
As per claim 4, Daimler-Benz discloses the additively manufactured brake rotor of claim 1, wherein the internal structure comprises a plurality of fins (5) defining the internal passages. 
As per claim 6, Daimler-Benz discloses the additively manufactured brake rotor of claim 1, wherein the internal structure defines a plurality of discharge ports (4) in fluid communication with the internal passages, the discharge ports extending along the radial direction through a peripheral edge of the brake rotor (4). 
As per claim 7, Daimler-Benz discloses the additively manufactured brake rotor of claim 6, wherein each internal passage is in fluid communication with more than one of the plurality of discharge ports (Air can flow through one passage 4 and into another, Fig. 1). 
As per claim 9, Daimler-Benz discloses the additively manufactured brake rotor of claim 1, wherein the vanes are curved relative to the axial direction (Fig. 2). 
As per claim 10, Daimler-Benz discloses the additively manufactured brake rotor of claim 1, wherein the outer inlet lip defines an outer forward end and the inner inlet lip defines an inner forward end, the outer forward end and the inner forward end extending past the first braking plate along the axial direction (Fig. 2). 
As per claim 13, Daimler-Benz discloses the additively manufactured brake rotor of claim 1, wherein the first disc and the second disc each define a disc thickness and the airgap defines an airgap thickness, the disc thickness being substantially equal to the airgap thickness (1, Fig. 2). 

As per claim 15, Daimler-Benz discloses the additively manufactured brake rotor of claim 1, wherein the brake rotor comprises: a central hub (2) extending from the second disc and defining a mounting flange (2) having a plurality of mounting holes (Fig. 1). 
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daimler-Benz (GB 1276609).
As per claim 16, Daimler-Benz discloses the additively manufactured brake rotor of claim 1, wherein the first disc, the second disc, the internal structure, and the plurality of vanes are additively manufactured as a single component (Additive manufacturing does not produce a structural distinction from other forms of manufacturing, Abstract), but does not disclose wherein the integrally formed component is monolithic.  They are equivalent structures, however, as integration in this case does not contribute to the functionality of the invention as disclosed in the specification.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to .
11.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daimler-Benz (GB 1276609) in view of Kraft et al (DE 102005033352).
As per claim 5, Daimler-Benz discloses the additively manufactured brake rotor of claim 4, but does not disclose wherein the internal structure comprises turbulators positioned offset from the fins along the radial direction. 
Kraft et al discloses an auxiliary cooling disk wherein the internal structure comprises turbulators (12’) positioned offset from the fins along the radial direction.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake disk of Daimler-Benz by providing a cooling disk and vane insert as taught by Kraft et al in order to provide additional cooling area (Kraft et al: Abstract).
12.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daimler-Benz (GB 1276609) in view of Weisbrod et al (DE 3231175).
	As per claim 8, Daimler-Benz discloses the additively manufactured brake rotor of claim 6, but does not disclose wherein the plurality of discharge ports define a smaller cross-section area than the plurality of internal passages. 
Weisbrod et al discloses a brake disc wherein the plurality of discharge ports define a smaller cross-section area than the plurality of internal passages (15, Fig. 3).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake disc of Daimler-Benz by .
13.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daimler-Benz (GB 1276609) in view of Eckel et al (US 2019/0002353).
As per claim 17, Daimler-Benz discloses the additively manufactured brake rotor of claim 1, but does not disclose wherein the brake rotor comprises a plurality of layers formed by: depositing a layer of additive material on a bed of an additive manufacturing machine; and selectively binding the material via a binding agent to fuse a portion of the additive material. 
Eckel et al discloses polymer-derived ceramics wherein the brake rotor comprises a plurality of layers ([0169]) formed by: depositing a layer of additive material on a bed of an additive manufacturing machine ([0169]); and selectively binding the material via a binding agent to fuse a portion of the additive material ([0169]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake rotor and hub of Daimler-Benz by forming them from polymer and ceramic as taught by Eckel et al in order to improve the high-temperature performance of the brake rotor (Eckel et al: [0008]).  The rotor in the product-by-process claim is obvious from a rotor of Daimler-Benz and Eckel et al.  Although Eckel et al discloses additive manufacturing, only the composition is relied upon for this rejection.  See MPEP 2113.
Response to Arguments
14.	Applicant's arguments filed 4/29/2021 have been fully considered but they are not persuasive.

“However, Applicant respectfully submits that even to the extent vanes 207 are deemed equivalent to the recited vanes, these vanes 207 do not extend past the first disc as recited in claim 1… The Office Action also cites Daimler-Benz as teaching vanes, referring to webs 5. Office Action, page 8. However, Applicant respectfully submits that even to the extent webs 5 are deemed equivalent to the recited vanes, these webs to not teach amended claim 1 similar same reasons as explained above with regard to Romani and Holzschuh” (Page 7).

As shown in annotated Figure 2 above, the vanes of Daimler-Benz extend past the first braking plate.  The original disclosure does not support the recited vanes that extend past the outer inlet lip of the first disc as claimed.  For the purposes of examination, the Examiner has presumed that the applicant meant --first braking plate-- rather than “first disc”.
Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657